El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El municipio de la Carolina entabló demandas contra José Esteban Saldaña y contra Andrés Crosas sobre expropiación de terrenos y establecimiento de servidumbres para servicio público, que fueron contestadas separadamente por los de-mandados. Luego ambos pleitos, a petición de las partes, se acumularon y se resolvieron por una sola sentencia contra la cual se interpuso el presente recurso de apelación.
Los hechos fundamentales alegados por la corporación demandante fueron, en resumen, los siguientes:
Que el concejo municipal de la Carolina acordó por unani-midad proceder a la construcción e instalación de un acueduc-to para el pueblo.
Que hecho el estudio de la obra, resultó de absoluta nece-sidad para su construcción y explotación tomar una faja de terreno de 2 metros de ancho y 694 de largo, partiendo de la carretera de Río Piedras a Carolina, en línea recta y direc-ción Sudeste, ocupando dicha faja en su totalidad terrenos propios de Saldaña; hasta llegar a la colindaneia dé otros te-rrenos de T. Gr. Waymouth, y establecer una servidumbre de paso por la misma finca de Saldaña por un camino privado que parte de la colindaneia de la finca con la carretera hasta llegar a la colindaneia con Waymouth. Que la ocupación de la faja de terreno será permanente y con objeto de colocar en ella los tubos del acueducto a tal profundidad que permita en *514toda su extensión, menos en dos puntos ocupados por una lla-ve de desagüe y una ventosa, el laboíeo de la. superficie, y la servidumbre se usará continuamente durante la construcción del acueducto y después solamente para el paso de los emplea-dos y encargados de la conservación del acueducto, y, en caso necesario, de carros para conducir algún material para repa-raciones.
Que también resultó de absoluta necesidad ocupar perma-nentemente, (a) una faja de terreno de 2 metros de ancho y 586 de largo, partiendo de la colindancia de los terrenos de Waymouth con los del demandado Crosas y atravesando estos últimos hasta llegar a una loma de la propiedad de Crosas, en línea recta y dirección • Sudeste, con objeto de colocar los tu-bos del acueducto en la forma ya indicada, (b) una superficie de una cuerda y 40 céntimos de otra en la dicha loma de Cro-sas para establecer la casa de bombas, pozos tubulares, depó-sito y camino de unión, y (c) una servidumbre de paso por camino privado dentro de la finca de Crosas, partiendo de la colindancia con Waymouth en dirección Sudeste hasta la lo-ma citada y de ella, en el punto en que se ha de establecer el depósito, hasta el río Carolina, en dirección Noroeste.
Que en vista de tal necesidad, el municipio de Carolina acu-dió al Consejo Ejecutivo solicitando que se declarara de utili-dad pública la ocupación de los terrenos y el establecimiento de las servidumbres, y el Consejo tramitó en forma el expe-diente y, por resolución de 2 de febrero de 1909, hizo la de-claración tal como la solicitó el municipio, insertándose en ambas demandas íntegra la dicha resolución.
Que los demandados se negaron a entregar las tierras y a permitir las servidumbres.
Que el municipio de Carolina se halla dispuesto a pagar al demandado Saldaña por la ocupación de la faja de terrena a razón de cien dollars por cuerda y por la servidumbre una indemnización de cincuenta dollars; y al demandado Crosas a razón de cincuenta dollars por cuerda y, además, ochenta dollars por la servidumbre de paso.
*515Que la ocupación de los terrenos y el establecimiento de las servidumbres, son absolutamente necesarios para la cons-trucción y explotación del acueducto.
Los demandados contestaron negando los becbos de las demandas en cuanto se opusieran, directa o indirectamente, a los siguientes:
Que no es de absoluta necesidad para la construcción y ex-plotación del acueducto, la expropiación de las fajas de terre-no y la constitución de las servidumbres a que se refieren las demandas, y
Que las tierras que se tratan de expropiar y las servidum-bres que se pretenden constituir, exigen una indemnización muy superior a la ofrecida por el demandante en ambos casos.
Celebrada la vista, la corte dictó sentencia declarando que los becbos y la ley estúu a favor de la parte demandante y en contra de los demandados, y, en su virtud, con lugar lá deman-da, con costas. En la sentencia se declara de absoluta necesi-dad la ocupación de las tierras, que se describen detallada-mente, y la constitución de las servidumbres, que se determi-nan con toda precisión, y se fijan las cantidades que el deman-dante debe satisfacer a los demandados, ordenándose que en cuanto a las servidumbres se proceda al otorgamiento de es-crituras públicas.
La ley aplicable a este pleito es la relativa a expropiación forzosa de 1903, tal como quedó enmendada en 1908. Leyes de 1908, página 98 y siguientes.
La sección 2, enmendada, de dicba ley, dice así;
“Sección 2. — Que la propiedad particular, como también la defi-nida en el párrafo 2 del artículo 328 del Código Civil como bienes patrimoniales, podrá, de acuerdo con las disposiciones de esta ley, ser expropiada, perjudicada o destruida en todo o en parte, o, para fines legales imponerse a la misma una servidumbre perpetua o temporal, cuando baya sido declarada de utilidad pública por el Consejo Ejecu-tivo. La declaración de utilidad pública será becha por el Consejo Ejecutivo, previa audiencia en todo caso, de aquellos a quienes inte-rese ser oídos sobre la conveniencia de dicba declaratoria y sobre la *516necesidad para el mejor servicio público y mejor realización con tal fin de la obra de que se .trate, de la expropiación o expropiaciones de propiedad particular que hayan de efectuarse, o de la imposición de las servidumbres que sobre tal propiedad se requiera. Al hacer el Consejo Ejecutivo la declaración de la utilidad pública de determi-nada obra, fijará concretamente la propiedad que haya de ser expro-piada o gravada' para la realización de aquélla. ’ ’
El precepto de ley transcrito, tuvo aplicación cumplida en el presente caso.
La utilidad pública de la construcción del acueducto fué declarada por el Consejo Ejecutivo después de celebradas audiencias públicas por el Consejo y por su Comité de Fran-quicias, y al hacerla el Consejo fijó concretamente las propie-dades que debían ser ocupadas y gravadas. No sólo se limi-tó la investigación y resolución del Consejo a la determina-ción de la utilidad pública en general de la obra que intentaba realizar el municipio, sino, de acuerdo con la ley, a la necesi-dad de la ocupación y gravamen de las tierras especificadas en las demandas.
La sección 4, enmendada, de la repetida ley de expropia-ción, dice así: .
‘ ‘ Sección 4. — Hecha la declaración de utilidad pública de una obra, si los dueños de la propiedad que haya de ser expropiada no se avi-niesen por cualquier motivo a consentir la expropiación o expropia-ciones que aquélla requiera, determinará ello una causa de acción en favor del que haya de realizar dicha obra, y podrá éste ejercitarla contra los mencionados propietarios ante la corte de distrito' del dis-trito judicial en que radique el todo o parte de la propiedad de que se trate, y en la forma ordinaria que el Código de Enjuiciamiento Civil determina para el ejercicio de las acciones. Al deducirse, en ese caso, la demanda, deberá insertarse en ella íntegra la declaración de utilidad pública hecha por el Consejo Ejecutivo o acompañar con aquélla copia de dicha declaración, y consignarse' la cantidad que el demandante está dispuesto a pagar por la propiedad que haya de expropiarse. ” •
También tuvo en este, caso aplicación cumplida el anterior precepto de ley. No conformes los demandados, acudió el de-*517mandante a la corte de justicia competente y ésta, después de oídas las alegaciones y las pruebas, declaró necesarias la ocupación de los terrenos y la constitución de las servidum-bres y fijó el montante de las indemnizaciones que el deman-dante debía satisfacer a los demandados.
Como fundamentos del recurso, alegan los apelantes:
l°..Qne la Corte de Distrito infringió el artículo 355 del Código Civil Revisado;
2o. Que no concedió a los demandados una justa indemni-zación ;
3o. Que a lo sumo la sentencia concede indemnización por el valor de las cosas expropiadas, pero no señala remunera-ción alguna por daños y perjuicios, y
4o. Que la sentencia condena en todas las costas a los de-mandados.
Examinemos el primer fundamento. Sostienen los ape-lantes que para que pudiera haberse decretado la expropia-ción en este caso, hubiera sido necesario demostrar la necesi-dad absoluta de la ocupación de las tierras.que les pertenecen, para fines de utilidad pública, y que tal necesidad absoluta no quedó demostrada.
Nuestra ley civil prescribe que “nadie podrá ser privado de su propiedad sino por autoridad competente y por causa de utilidad pública, previa siempre la indemnización correspon-diente. ’ ’
Veamos si este precepto de ley, que ha sido sostenido en toda su integridad en repetidas ocasiones por esta Corte Su-prema, ha sido infringido o aplicado rectamente en este caso.
La obra que trata de construir el municipio de la Carolina, es un acueducto para el servicio general del pueblo. Su utili-dad pública es tan evidente, que no puede haber discusión sobre este extremo. Además, fué declarada con todas las for-malidades que la ley exige, por el Consejo Ejecutivo de Puer-to Rico.
La controversia existe en este caso sobre la necesidad de *518la ocupación de las tierras especificadas en la demanda y no de otras.
Para basar su sentencia, el Juez de Distrito emitió una opinión de la cual transcribiremos los párrafos relativos al examen y apreciación de las pruebas, por encontrarlos entera-mente conformes con el resultado final de nuestro propio exa-men y apreciación de dichas pruebas.
“El proyecto, de obras de ese acueducto, llevado a cabo por el ingeniero, Sr. del Valle Zeno, y que es objeto de esta controversia, toma el agua del Río Grande de Loíza como a unos dos kilómetros de la población, y eleva las aguas a una colina situada en los terrenos del Sr. Crosas con objeto de darles la presión suficiente hasta su con-ducción al poblado.
“Y, según ese proyecto, es necesario construir en los terrenos del Sr. Crosas la toma por medio de pozos tubulares: la casa de bombas y por cañerías elevarlas a los depósitos situados en el alto del cerro para que desde allí y en línea recta la cañería hasta la población, atraviesen los terrenos de dicho Sr. Crosas, lucro los del Sr. "Way-mouth y por último los del Sr. Saldaña hasta entrar en el pueblo por estar esta última finca colindando con él.
“Dos objeciones resultantes de la prueba se han hecho a ese proyecto, y por tanto, la autorización que en concordancia con él se solicita del tribunal; una es, que sin molestar a los Sres. Crosas y Saldaña puede construirse el depósito de aguas inmediato al pueblo de la Carolina, en un sitio por donde el río pasa muy cerca de él, que tiene una prominencia denominada el “Alto del Tamarindo,” y que aún cuando ella no es suficiente para dar la debida presión a las aguas, puede ésta, sin embargo, suplirse con la construcción de una torre; y la otra objeción es que aún haciéndose los depósitos de aguas en el cerro perteneciente al Sr. Crosas, todavía podría la tubería de agua ir hasta el pueblo sin necesidad de atravesar los terrenos del Sr. Saldaña, o por lo menos no cruzándolos rectamente como se proyecta sino desviándose en curvas por las márgenes del río, para obstaculizar lo menos posible tal propiedad.
“Tomando en cuenta las declaraciones de los ingenieros, Sres. del Valle y Don Luis Rubio, quien por cuenta del Departamento de Obras Públicas estuvo sobre el terreno para examinarlo y estudiar el pro-yecto del Sr. del Valle, llegamos a la conclusión de que efectivamente el sitio más a propósito y conveniente para establecer el acueducto de Carolina es el escogido por el Sr. del Valle; y esto no es sólo *519porque la obra resulte más barata, y por tanto, de más beneñeio para toda la comunidad, que construyendo una torre, sino porque tiene además la ventaja, que no reporta la torre, de poder tomar el agua de un lecho arenoso que ya la da filtrada, lo que es de suma conve-niencia para los vecinos de la Carolina; y a pesar de las.explicaciones que dió el perito de la parte demandada Don José Antonio Canals, entendemos por la prueba toda que ofrece más garantía y solidez para el futuro construir los depósitos de agua sobre terreno firme que no sobre torres, en países como el nuestro sujetos con frecuencia a hura-canes y temblóles de tierra. Y si miramos esa cuestión bajo su aspecto económico, resultaría la construcción de la torre bastante más costoso que la obra proyectada por el Sr. del Valle, lo que traería como con-secuencia lógica el aumento de capital para la misma y, por consi-guíente, el alimento de precio en el consumo del agua para los vecinos.
“En resumen, pues, somos de opinión que tal como ha sido pro-yectada la obra para el acueducto, es la mejor proposición la de cons-truir los depósitos de aguas en el cerro del Sr. Crosas y no en una torre en el “Alto del Tamarindo.”
“No creemos viable tampoco la solución subsidiariamente pro-puesta de que en lugar de seguir la tubería una línea recta como está proyectada por los terrenos del Sr. Saldaña, se desvíe formando curva a buscar las márgenes del río.
“De la prueba pericial sobre este punto resulta que necesaria-mente habrían de colocarse codos, y por consecuencia de ellos y de la fricción en la corriente de las aguas disminuiría inevitablemente su presión y habría que subsanar esto dando más presión en los depósitos.
“Por estas razones no entendemos viable tampoco esa solución y optamos porque la cañería siga la línea recta propuesta en los terrenos del Sr. Saldaña.”
Habiendo en consideración todo lo expuesto, se concluye que la necesidad de la ocupación de las tierras especificadas en las demandas, con los propósitos expresados en las mismas, quedó plenamente, demostrada en este caso, a los efectos de construir un acueducto' para el uso de todos los vecinos de la Carolina, tomando el agua del sitio en donde es más pura, construyendo el depósito en el lugar más apropiado, pasando la tubería por el camino más corto y derivado como conse-cuencia mayor presión en el agua y menor gasto en la cons-trucción y conservación de la obra.
*520Examinemos los fundamentos relativos a la compensa-ción.
La indemnización comprenderá, no sólo el valor de la cosa de la cnal el propietario es privado, sino también nna remune-ración por los daños y perjuicios que se le ocasionen con la privación de la propiedad, dice el último párrafo del artículo 355 del Código Civil antes citado.
En el présente'caso, el demandante consignó en sus de-mandas las cantidades que estaba dispuesto a satisfacer a los demandados y éstos alegaron que tales cantidades no eran adecuadas. Ambas partes presentaron pruebas que resulta-ron contradictorias y la corte resolvió el conflicto fijando como justas y procedentes indemnizaciones las ofrecidas por el demandante. El juez se expresó así:
“Al Sr. Saldaña le ofreció el municipio de la Carolina el terreno que ocupase con su cañería a razón de cien dollars la cuerda ocupada; y por la servidumbre de paso una indemnización de 50 dollars.
“En cuanto al Sr. Crosas se le ofreció pagarle a razón de 50 dollars la cuerda de terreno que se ocupase y 80 pesos por la servi-dumbre de paso.
“Para justificar el valor de los terrenos se ha traído por la parte demandante como prueba dos peritos que valoraron el terreno del Sr. Saldaña, teniendo en cuenta su proximidad al pueblo y la clase de cultivo para que son aptos, a razón de cien pesos la cuerda; y el terreno del Sr. Crosas a 80 pesos el bajo y a 50 pesos al alto. Tam-bién se presentó por la propia parte certificaciones de la valoración de esos terrenos para el pago de contribuciones de las que resultan que el terreno del primero está valorado a razón de 71 pesos 50 centavos la cuerda, y el del segundo a 31.30.
“A su vez los demandados presentaron un perito que no era vecino de aquella localidad como los anteriores y que' sólo vió la finca con motivo de la declaración que había de prestar en este juicio, quien valoró los terrenos del .Sr. Saldaña en 400 pesos la cuerda y los del Sr. Crosas en cien pesos el terreno bajo y en 50 el alto. Además presentó la copia de una escritura de la que resulta que el Sr. Sal-daña en el año 1886 vendió 15 cuerdas y 75 centavos a razón de 200 pesos la cuerda para el establecimiento de la central Progreso.
“Del conjunto de todas estas pruebas llegamos a la conclusión de que el precio ofrecido por el ayuntamiento de la Carolina a los *521Sres. Saldaba y Ojosas era equitativo y justo: les ofrecieron lo mismo ■que pericialmente se ha demostrado que valen y más del valor que •tienen calculado para los efectos de la contribución. Y el hecho de que en 1886 se vendieran 15 cuerdas 75 centavos de ese terreno para la central Progreso, no nos demuestra que ese sea el valor actual de esas tierras, de una parte teniendo • en cuenta que se vendían para establecer una central y de otra porque no se nos ha probado que los precios del año 1886 fueran iguales a parecidos a los actuales. En cuanto a la declaración del perito de los demandados, nos pareció bastante exagerada, mucho más si se compara con la venta en el año 86 para una central.
“Y el precio ofrecido por el ayuntamiento,de la Carolina, es tanto más equitativo, si se tiene en cuenta que el establecimiento de la tubería que ha de pasar por los terrenos del Sr. Saldaña y del Sr. Crosas, en nada les afecta para el cultivo de esa faja de terreno por cuanto irá a una profundidad aproximada de 80 centímetros cuando la capa vegetal en aquel sitio no excede de 45, y por tanto, en nada ha de molestar la tubería para las labores agrícolas.
“Respecto a la indemnización ofrecida por la servidumbre, no se ha hecho objeción al valor de ella y, por consiguiente, hemos de admitir que es la justa.”
No se lia demostrado que la corte actuara movida por pa-sión, prejuicio o parcialidad, ni que cometiera error mani-fiesto, y por lo tanto, no-debemos alterar su apreciación, tanto más cuanto que no se alegó expresamente por los demanda-dos en sus contestaciones ni se probó en el acto del juicio, que la construcción del acueducto les ocasionara perjuicios de-terminados reales y efectivos, y las cantidades fijadas por el juez sentenciador parecen las compensaciones apropiadas por la ocupación de las tierras y la constitución de las servi-dumbres, dadas las circunstancias de este caso.
Examinemos, por último, el fundamento relativo a las cos-tas. Los demandados no discuten el derecho de lá corte de distrito a imponer las costas en casos de esta naturaleza, pero alegan que siendo la cuantía de cada uno de los pleitos acumu-lados inferior a quinientos dollars, no pueden recobrarse como costas los honorarios de los abogados.
La corte en su sentencia se limita a imponer las costas *522sin expresar si los' honorarios de los abogados están com-prendidos o nó en ellas. Esta cuestión pende aún, al parecer, de resolución en la corte .de distrito. Presentado el memorandum de costas y desembolsos por el demandante, fné im-pugnado por los demandados y atín no sabemos si la corte de distrito ba aprobado, modificado o desestimado el memorandum. En tal virtud, nuestra decisión sobre este extremo sería prematura, tanto más cuanto que la ley expresamente autoriza el recurso de apelación contra las resoluciones de las cortes sobre impugnaciones becbas a memorandums de costas.
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Wolf.
Los Jueces Asociados Sres. MacLeary y Aldrey, no inter-vinieron en la resolución de este caso.